DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 39-56 in the reply filed on December 21, 2021 is acknowledged.  The traversal is on the ground(s) that the international search authority did not raise a unity of invention concern in the international application.  This is not found persuasive because the findings or lack thereof of the international searching authority is not an authority in this US filing.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51 and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 51 recites the limitation "the shaping member" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 51 also recites the limitation "the first portion" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 55 recites the limitation "the laminated glazing" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 55 also recites surface 1 of the laminated glazing. It is unclear what is surface 1.  Is this the same as the outer ply or outer surface?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 39-40, 42, 44-45, and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seymour (3,507,639). Seymour teaches a method for shaping a glass .
Regarding claim 40, the shaping support is configured to contact the glass sheet at all portions of the glass sheet, including the peripheral region of the glass sheet, since the shaping support is wider than glass sheet (col. 5 lines 16-19).
Regarding claims 42 and 44, Seymour teaches blowing air through pipes 64 onto a rear surface of the shaping support along the peripheral portion, wherein the forced cooling on the shaping support provides maximum cooling effect in the peripheral portion of the first major surface glass sheet in contact with the shaping support (col. 5 lines 27-42, col. 6 lines 21-29, figure 1). This essentially establishes a heat exchange device configure to extract heat from the first portion of the glass sheet, by shaping support. 
Regarding claim 45, Seymour teaches the glass sheet is shaped by pressing the glass sheet between the shaping support 24 and shaping member 22 (col. 5 lines 12-13, col. 1 lines 51-61).
Regarding claim 50, Seymour teaches pressing the glass sheet between two shaping members, wherein there is no relative movement between the sheet and .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40-43, and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Seymour (3,507,639) as applied to claim 39 above, and further in view of Vanaschen et al. (5,053,069). Seymour doesn’t specify the shaping support has at least one shaping rail for contacting the first major surface of the glass sheet. In a similar method for shaping glass sheet, Vanaschen teaches a heating a glass sheet to a temperature for shaping (col. 6 lines 33-34, col. 8 lines 20-21), positioning the glass sheet on a shaping support such that the first major surface of glass sheet is in contact with the shaping support, and shaping the glass sheet on the shaping support, wherein the shaping support comprises a lower mold 30 and shaping rail 60 (col. 8 lines 48-56), wherein the shaping rail is a ring mould that contacts the glass sheet at a peripheral region of the glass sheet (figures 2-3, “annular frame 60” col. 8 line 42). Such an arrangement provides for continuous support of the glass sheet as it moves from a prebending station to a final bending station (col. 5 lines 16-22, col. 7 lines 20-22). Vanaschen further teaches the shaping rail 60 assist in further shaping of the glass sheet (col. 8 lines 40-48). Accordingly, it would have been obvious to one of ordinary .
Regarding claim 41, the shaping rail 60 is an annular frame, which is essentially a ring mould (col. 8 lines 42, 52).
Regarding claims 42, just as Seymour teaches deliberately cooling at a first portion of the glass sheet during the shaping of the glass sheet on the shaping support, Vanaschen also teaches cooling at a first portion of the glass sheet during the shaping of the glass sheet, wherein the first portion is a peripheral portion of the glass sheet (col. 3 lines 62-65, col. 7 lines 63-65, col. 8 lines 56-58, figures 3-4). 
Regarding claim 43, Vanaschen teaches deliberately cooling the first portion by directing at least a first jet of fluid towards the first portion of glass sheet (col. 7 lines 63-65, figures 3-5). Vanaschen teaches the cold air jets allows for quick tempering of the glass edge. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have alternatively utilized cold air jets for the deliberate cooling so as to provide quick tempering of the glass edge.
Regarding claim 46, as mentioned above, Vanaschen teaches the glass sheet is further shaped by allowing the heat softened glass sheet sag under the influence of gravity while on the shaping support (col. 8 lines 43-47).
Regarding claim 47, Vanaschen teaches deliberately cooling a second portion of the glass sheet during the shaping of the glass sheet, such as the peripheral portion on the second major surface (col. 7 lines 63-65, figures 3-5). It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for deliberate 
Regarding claims 48-49, Vanaschen teaches the deliberate cooling begins at the same time as the shaping of the glass sheet on the shaping support begins and continues for the same duration (col. 8 lines 53-58).
Claims 51-55 are rejected under 35 U.S.C. 103 as being unpatentable over Schnabel, Jr. et al. (5,679,124) and Vanaschen et al. (5,053,069). Schnabel teaches an overall process of shaping a glass sheet having a first major surface and second major surface (col. 1 lines 13-18, col. 5 lines 1-5) and cooling a portion of the first major surface of the glass sheet by directing at least one jet of fluid from a cooling ring onto the portion of the first major surface (col. 2 lines 35-41, 51-55), without directing a jet of fluid onto the second major surface of the glass sheet since only the support surface (first major surface) is in contact with the cooling ring (figure 2). However, Schnabel is silent regarding the shaping step or cooling during shaping.  Vanaschen teaches a method for shaping a glass sheet having a first major surface and second opposing major surface, the method comprising heating the glass sheet to a temperature suitable for shaping (col. 6 lines 33-34, col. 8 lines 20-21), positioning the glass sheet on a shaping support such that the first major surface of the glass sheet is in contact with the shaping support, shaping the glass sheet on the shaping support by making contact between an upper shaping member 20 and the second major surface of the glass sheet, thereby shaping the glass sheet between the shaping support and the shaping member (col. 8 lines 48-56). Vanaschen teaches this shaping is a secondary shaping step to obtain the final shape to the glass sheet while also tempering the glass sheet (col. 8 .
Regarding claim 52, Schnabel teaches it is desirable for the shaped glass sheet has a surface compressive stress in the first portion of about 300-400 Kg/cm2 (29 MPa -39 MPa), which is less than 40MPa, to prevent breakage during installation of the glass sheet (col. 1 lines 65-67).  Accordingly, for this reason, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar compressive stress value for the shaped glass sheet of Schnabel and Vanaschen. 
Regarding claim 53, Schnabel teaches shaped glass sheets that are typically slow cooled, i.e. annealed, have a surface compression at the edge of about 150-200 Kg/cm2 (14 MPa -19.6 MPa) (col. 1 lines 19-23). Thus, the glass sheets with deliberate cooling during shaping provides for a higher compressive stress, which provides for a 
Regarding claims 54-55, Schnabel further teaches after shaping, the shaped glass sheet is laminated to at least another shaped glass sheet using an interlayer structure comprising at least of adhesive interlayer material (col. 6 lines 65-65). Since the two shaped sheets are the same, one of the shaped glass sheet is an outer ply in the laminated structure and forms the outer surface of the laminated structure.
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Schnabel, Jr. et al. (5,679,124) and Vanaschen et al. (5,053,069) as applied to claim 51 above, and further in view of Ash et al. (2021/0087097).  Schnabel teaches forming a laminate, but doesn’t specify the composition of the glass sheet or being chemically strengthened. Ash teaches a method for shaping a glass sheet comprising heating the glass sheet, shaping the glass sheet while on a shaping support, such as a ring member ([0003]), and deliberate cooling of a peripheral portion of the glass sheet  ([0075]), to provide compressive stress to the glass edge and increase strength ([0005], [0078]), wherein the first glass sheet and second glass sheet can be of similar make ([0116]), such as comprising soda-lime silica composition ([0065]) and be chemically strengthened ([0066]) prior to being laminated using an interlayer of adhesive material ([0120]). Ash teaches this is typical composition for glass sheets, i.e. glass sheets used for windshields. Ash also teaches electronic devices of often disposed on shaped glass sheets used for windshields, and can be subjected to damage during the installation of the electronic devices ([0004]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized glass sheets with . 
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Ash et al. (2021/0087097) in view of Schnabel, Jr. et al. 95,679,124).  Ash teaches a method for shaping a glass sheet having a first major surface and second opposing major surface, the method comprising heating the glass sheet to a temperature suitable for shaping ([0070]), positioning the glass sheet on a shaping support such that the first major surface of the glass sheet is in contact with the shaping support ([0075]), shaping the glass sheet on the shaping support by making contact between an upper shaping member 96 and the second major surface of the glass sheet, thereby shaping the glass sheet between the shaping support and the shaping member ([0077], [0100]). Ash further teaches cooling an edge portion of the first major surface of the glass sheet ([0077]).  However, Ash provides cooling of the edge portion by contact with the shaping support and is silent regard using a jet of fluid.  Schnabel teaches an overall process of shaping a glass sheet having a first major surface and second major surface (col. 1 lines 13-18, col. 5 lines 1-5) and cooling a portion of the first major surface of the glass sheet by directing at least one jet of fluid from a cooling ring onto the portion of the first major surface (col. 2 lines 35-41, 51-55), without directing a jet of fluid onto the second major surface of the glass sheet since only the support surface (first major surface) is in contact with the cooling ring (figure 2). The use of a jet of fluid provides for increased cooling quickly. Schnabel teaches this cooling method provides for edge compression of 300-400 Kg/cm2 (29 MPa -39 MPa), which reduces the glass sheet tendency to . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741